DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	An amended claim set was received 08/01/2022.  Applicant has amended claims 1 and 8-9 to remove the “microscopic powder” limitations. Applicant has made further minor amendments to address previous objections to the claims and suggested claim edits. Newly added claims 21-28 are found to be supported in the specification. Applicant has canceled claims 3, 10-12, 14-15, 17-18.

Claim Status
	Claims 1-2, 4-9, 13, 16, and 19-28 are currently pending and have been examined on their merits.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/01/2022 is in compliance with the provisions of 37 C.F.R. 1.97. All references cited in this IDS have been fully considered. 

Claim Objections
	Claims 13, 16, and 19 recite “…an hydrophilic-lipophilic balance”. The article “a” should be used with the phrase “hydrophilic-lipophilic balance” and the article “an” should be used with the abbreviation “HLB”. In the interest of uniformity and readability, it is suggested that these claims be amended to recite “an HLB” because the abbreviation has already been established in claim 4 and does not need to be redefined each time it is used in the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

RE: Rejection of claims 9-11 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 9 was previously rejected as being a “use” claim because the claim recited a “use” without setting forth any steps involved in the process. Applicant has amended the claim to recite “…the step of adding a bacterial powder to a composition comprising a fatty oil”.
	Applicant’s amendment is sufficient to overcome the rejection of record. Therefore, the rejection of record for claim 9 has been withdrawn for claim 9.
	Claims 10 and 11 were previously rejected as being indefinite. Applicant has not argued the merits of the rejection of record but has cancelled claims 10 and 11. Therefore, the rejection of record for claims 10 and 11 has been rendered moot.  
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

RE: Rejection of claims 1-3, 6-9, and 12-15 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Rogovin et al. (US 2018/0235271 A1).
	Claims 1-3, 6-9, and 12-15 were previously rejected as being anticipated by Rogovin et al. Applicant has not argued the merits of the rejection of record but instead argues that removal of the “microscopic powder” from the composition recited in amended claim 1 is sufficient to overcome the teachings of Rogovin. Applicant’s argument has been considered and is convincing. Rogovin does not teach the composition comprising a surfactant. 
Applicant has canceled claims 3, 12, and 14-15. Therefore, the rejection of record has been rendered moot for claims 3, 12, and 14-15.
The rejection of record for claims 1-2, 6-9, and 13 has been withdrawn and a new ground of rejection is set forth below to address applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

RE: Rejection of claims 1-3 and 6-15 under 35 U.S.C. 103 as being unpatentable over Rogovin et al. (US 2018/0235271 A1) in view of Palazzi et al. (WO 2010/054439 A1).   
	Claims 1-3 and 6-15 were previously rejected under 35 U.S.C. 103 as being obvious over Rogovin et al. in view of Palazzi et al.
	Applicant has not argued the merits of the rejection of record but instead argues that removal of the “microscopic powder” from the composition recited in amended claim 1 is sufficient to overcome the teachings of Rogovin and Palazzi. First, applicant argues that the art is overcome because neither Rogovin nor Palazzi disclose a composition “without a microscopic powder”. Second, applicant argues that there is no reason or practical application for combining the surfactant taught by Palazzi with the composition of Rogovin. Applicant’s arguments have been fully considered but are not found to be convincing. 
	With respect to applicant’s first argument, applicant is reminded that the composition is one which “comprises” the recited elements. The term “comprising” is open-ended and does not exclude additional unrecited elements or method steps (See MPEP 2111.03(I)). Therefore, the composition is made obvious by Rogovin in view of Palazzi regardless of whether the compositions taught within the prior art documents also comprise an unrecited element such as a microscopic powder. 
	With respect to applicant’s second argument, as was set forth in the previous Office Action, there is a reason to substitute the “other additives and excipients” taught by Rogovin with a surfactant such as magnesium stearate because Palazzi teaches that magnesium stearate is a known excipient which is useful in an invention comprising a bacterial powder and a fatty oil.
Applicant has canceled claims 3, 10-12, and 14-15. Therefore, the rejection of record has been rendered moot for claims 3, 10-12, and 14-15.
The rejection of record for claims 1-2, 6-9, and 13 has been withdrawn and a new ground of rejection is set forth below to address applicant’s amendments to the claims.

RE: Rejection of claims 1-9 and 12-20 under 35 U.S.C. 103 as being unpatentable over Rogovin et al. (US 2018/0235271 A1) in view of Bromley (WO 2018/174938 A1).
Claims 1-9 and 12-20 were previously rejected under 35 U.S.C. 103 as being obvious over Rogovin et al. in view of Bromley.
	Applicant has not argued the merits of the rejection of record but instead argues that removal of the “microscopic powder” from the composition recited in amended claim 1 is sufficient to overcome the teachings of Rogovin and Bromley. First, applicant argues that the art is overcome because neither Rogovin nor Bromley disclose a composition “without a microscopic powder”. Second, applicant argues that there is no reason or practical application for combining the surfactant taught by Bromley with the composition of Rogovin. Applicant’s arguments have been fully considered but are not found to be convincing. 
	With respect to applicant’s first argument, applicant is reminded that the composition is one which “comprises” the recited elements. The term “comprising” is open-ended and does not exclude additional unrecited elements or method steps (See MPEP 2111.03(I)). Therefore, the composition is made obvious by Rogovin in view of Bromley regardless of whether the compositions taught within the prior art documents also comprise an unrecited element such as microscopic powder. 
	With respect to applicant’s second argument, as was set forth in the previous Office Action, there is a reason to substitute the “other additives and excipients” taught by Rogovin with a surfactant such as magnesium stearate because Palazzi teaches that magnesium stearate is a known excipient which is useful in an invention comprising a bacterial powder and a fatty oil.
Applicant has canceled claims 3, 12, 14-15, and 17-18. Therefore, the rejection of record has been rendered moot for claims 3, 12, 14-15, and 17-18.
The rejection of record for claims 1-2, 4-9, 13, 16, and 19-20 has been withdrawn and a new ground of rejection is set forth below to address applicant’s amendments to the claims.

New ground of rejection
Claims 1-2, 6-9, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rogovin et al. (US 2018/0235271 A1) in view of Palazzi et al. (WO 2010/054439 A1).
Regarding claim 1, Rogovin teaches a dietary supplement comprising viable cells ([0012]) from one or more species or strains of probiotic bacteria wherein the probiotic is selected from a group consisting of many alternatively useable Bifidobacteria, Lactobacillus, and Pediococcus species ([0011] and claims 1-2) which are in the form of dried powder (i.e. bacterial powder)([0012], [0018], [0026]). Rogovin teaches the composition further comprises “an oil” ([0011] and claim 1) and gives exemplary oils such as coconut oil, soybean oil, safflower oil, corn oil, and palm oil ([0013]). These oils are similarly recited as acceptable “fatty oils” in the scope of the present invention (Specification, [000116]). Rogovin teaches that the composition may further include other additives or excipients ([0016]).
Rogovin does not teach that the composition further comprises a surfactant.
Palazzi et al. (hereinafter Palazzi) provides a probiotic composition contained within a straw including a probiotic microorganism embedded within a matrix, the matrix substantially maintaining the viability of said microorganisms (abstract and [0008]). Palazzi teaches that generally lactic acid bacteria including Lactobacillus and Bifidobacterium are used as probiotics ([0004]) and bulk probiotics are generally supplied as powders ([0006]). Specifically, Palazzi provides examples wherein a core bead was coated with a canola oil suspension carrying a probiotic (either Bifidobacterium lactis or Lactobacillus acidophilus; see [0142] and [0143]) in the form of a freeze dried powder (i.e. a bacterial powder)([0138]). Palazzi teaches that the pharmaceutically active ingredient may be mixed with pharmaceutically acceptable carriers/excipients such as magnesium stearate ([0019]).
It is considered that magnesium stearate is a “surfactant” because applicant teaches that surfactants include magnesium stearate (specification, [00020]).
It would therefore have been obvious to modify the composition comprising a bacterial powder, a fatty oil, and “other additives and excipients” taught by Rogovin such that the modified composition comprises magnesium stearate as an excipient because Palazzi teaches that magnesium stearate is a known pharmaceutically acceptable excipient which is useful in an invention comprising a bacterial powder and a fatty oil. This obviousness is based upon the “Simple Substitution of One Known Element for Another To Obtain Predictable Results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, Rogovin further teaches that the probiotic microorganisms are “suspended” in a medium-chain triglyceride oil ([0017)]. Thus, it is considered that Rogovin teaches the composition of claim 1 as a suspension. 
Regarding claims 6, 22 and 24, Rogovin teaches embodiments wherein the dietary supplement may comprise 85-95% oil, about 0.1%-14.9% by weight probiotic, and between about 0.1-3% calcium phosphate, and a specific example wherein the probiotic is about 5% by weight ([0016]). Thus the instantly claimed range falls entirely within the range disclosed by Rogovin et al. (0.1-14.9%). See MPEP 2131.03. 
Regarding claim 7, Rogovin further teaches that other “additives” or ingredients such as antioxidants and taste enhancers may also be included ([0009-0010] and [0016]).
Regarding claim 8, Rogovin discusses the method of manufacturing the composition and teaches that the ingredients (the probiotic, the oil, calcium phosphate, and “any additional additives or excipients”) may be “combined in any order” ([0026]). Thus, it is considered that Rogovin teaches the method for producing the composition of claim 1 wherein the ingredients are mixed in an arbitrary order. 
Regarding claim 9, Rogovin teaches that the purpose of the composition is to reduce the clumping and/or settling of the probiotic powder in the oil (i.e. caking)([0002]) and teaches a desire to have a formulation of probiotics mixed in an oil that resists settling and clumping of the probiotic powder ([0005]). Furthermore, Rogovin teaches adding the bacterial powder to the fatty oil and additional excipients (e.g. surfactants, as set forth above) may be added either before or after the probiotic ([0026]).
Regarding claims 21, 23, and 25-28, as discussed above, Rogovin in view of Palazzi makes obvious the composition comprising magnesium stearate. It is considered that magnesium stearate is a metal stearate (see Applicant’s specification, [00020]).

Claims 1-2, 4-9, 13, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogovin et al. (US 2018/0235271 A1) in view of Bromley (WO 2018/174938 A1).
Regarding claim 1, Rogovin teaches a dietary supplement comprising viable cells ([0012]) from one or more species or strains of probiotic bacteria wherein the probiotic is selected from a group consisting of many alternatively useable Bifidobacteria, Lactobacillus, and Pediococcus species ([0011] and claims 1-2) which are in the form of dried powder (i.e. bacterial powder)([0012], [0018], [0026]). Rogovin teaches the composition further comprises “an oil” ([0011] and claim 1) and gives exemplary oils such as coconut oil, soybean oil, safflower oil, corn oil, and palm oil ([0013]). These oils are similarly recited as acceptable “fatty oils” in the scope of the present invention (Specification, [000116]). Rogovin teaches that the composition may further include other additives or excipients ([0016]).
Rogovin does not teach that the composition further comprises a surfactant.
Bromley provides shelf-stable emulsions and powders that contain probiotics including Bifidobacterium and Lactobacillus microorganisms (p. 1, line 20; p. 8, lines 13-15). Bromley’s formulations further comprise surfactants such as sucrose fatty acid esters (p. 2, lines 1-12). Bromley teaches that the emulsions are generally stabilized by an interfacial film of surfactant molecules (page 13, lines 4-8) and surfactant HLB values range from 1-45, while non-ionic surfactants typically range from 1-20 (page 15, lines 21-23). 
Rogovin et al. teaches that a problem encountered in probiotic formulations is stability during storage and one approach to address this is dispersing the probiotic in an oil ([0005]). While this can extend the shelf life of the probiotic formulation, the probiotic powder has a tendency to settle and clump which causes resistance to being resuspended and therefore uneven dosages (Id.). In light of this understanding, Rogovin et al. teaches a desire to have a formulation of probiotics mixed in an oil that resists settling and clumping of the probiotic powder (Id.). While Rogovin et al. teaches that the addition of calcium phosphate substantially reduces the clumping when compared to the formulation without calcium phosphate ([0002]), the teaching of Rogovin et al. as to the importance of preventing settling and clumping provides particular motivation to modify the reference to further include excipients which are known in the art to be useful in preventing settling and prevent clumping (i.e. surfactants). 
Since Bromley teaches the usefulness of surfactants in stabilizing an oil/probiotic solution, a person having ordinary skill in the art could have modified the composition taught by Rogovin et al. to incorporate one of the known surfactants to further promote the suspension of the bacterial powder in the oil composition with a reasonable expectation of success. This obviousness is based upon the “Some Teaching, Suggestion, or Motivation in the Prior Art That Would Have Led One of Ordinary Skill To Modify the Prior Art Reference or To Combine Prior Art Reference Teachings To Arrive at the Claimed Invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
Thus, claim 1 is considered to be obvious over Rogovin in view of Bromley.
Regarding claim 2, Rogovin further teaches that the probiotic microorganisms are “suspended” in a medium-chain triglyceride oil ([0017)]. Thus, it is considered that Rogovin teaches the composition of claim 1 as a suspension.
Regarding claims 4-5, as discussed above, Rogovin in view of Bromley makes obvious the composition comprising the surfactant. Bromley provides that suitable surfactants include non-ionic surfactants such as DK Ester® F-50 (HLB 6; i.e. a sucrose fatty acid ester having an HLB value of less than 7)(p. 49-51).   
Regarding claim 6, Rogovin teaches embodiments wherein the dietary supplement may comprise 85-95% oil, about 0.1%-14.9% by weight probiotic, and between about 0.1-3% calcium phosphate, and a specific example wherein the probiotic is about 5% by weight ([0016]). Thus the instantly claimed range falls entirely within the range disclosed by Rogovin et al. (0.1-14.9%). See MPEP 2131.03. 
Regarding claim 7, Rogovin further teaches that other “additives” or ingredients such as antioxidants and taste enhancers may also be included ([0009-0010] and [0016]).
Regarding claim 8, Rogovin discusses the method of manufacturing the composition and teaches that the ingredients (the probiotic, the oil, calcium phosphate, and “any additional additives or excipients”) may be “combined in any order” ([0026]). Thus, it is considered that Rogovin teaches the method for producing the composition of claim 1 wherein the ingredients are mixed in an arbitrary order. 
Regarding claim 9, Rogovin teaches that the purpose of the composition is to reduce the clumping and/or settling of the probiotic powder in the oil (i.e. caking)([0002]) and teaches a desire to have a formulation of probiotics mixed in an oil that resists settling and clumping of the probiotic powder ([0005]). Furthermore, Rogovin teaches adding the microscopic powder to the fatty oil and additional excipients (e.g. surfactants, as set forth above) may be added either before or after the probiotic ([0026]).
Regarding claims 13 and 16, as discussed above, Rogovin in view of Bromley makes obvious the composition comprising the surfactant. Bromley provides that suitable surfactants include non-ionic surfactants such as DK Ester® F-110 (HLB 11), SURFHOPE® SE PHARMA J-1216 (HLB 16), SURFHOPE® SE PHARMA J-1616 (HLB 16), and SURFHOPE® SE PHARMA J-1816 (HLB 16), among others (p. 49-51). Therefore, it would have been obvious for the composition to not comprise a surfactant having an HLB of less than 10 or to comprise a surfactant having an HLB value of more than 10.
Regarding claims 19-20, as discussed above, Rogovin in view of Bromley makes obvious the composition comprising the surfactant. Bromley provides that suitable surfactants include non-ionic surfactants such as the sucrose fatty acid esters DK Ester® F-50 (HLB 6), SURFHOPE® SE PHARMA J-1805 (HLB 5), and SURFHOPE® SE PHARMA D-1805 (HLB 5), among others. Therefore, it would have been obvious for the composition to comprise a surfactant having an HLB value of from 5 to less than 7.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Applicant’s request that the provisional rejection under statutory double patenting over copending Application 16/987,061 be held in abeyance is acknowledged. Because applicant has substantially amended the instant claims, a provisional nonstatutory double patenting rejection is set forth below.

Claims 1-2, 4-9, 13, 16, and 19-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 3-11, 13, 16, and 19-20 of copending Application No. 16/987,061. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a composition or methods of manufacturing a composition comprising a bacterial powder, a fatty oil, and a surfactant. Although ‘061 differs slightly by selecting from either a microscopic powder or a surfactant, both sets of claims encompass compositions comprising bacterial powder, fatty oil, and a surfactant. Therefore, they overlap in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed. 
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                         

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651